Broyles, C. J.
1. The accused was tried for murder, and convicted of voluntary manslaughter. The State proved that he killed the deceased by cutting him with a knife, and that previously he had made threats against the life of the deceased. The defendant in his statement to the jury admitted the cutting, but said he and the deceased had some words about ten minutes before the rencounter, and that the deceased then threatened “I will get you;” that when they next met, the deceased “looked like he had something in his hand” and “made a pass at me, he jumped on me and said, ‘I have got you.’ It frightened and scared me, and we *192got in a scuffle and I got my knife and cut him.” The defendant also stated: “I did it to protect my own life.” No person was present or saw the cutting, except the defendant and the deceased. Nothing in the evidence or in the defendant’s statement raised the theory of involuntary manslaughter, and the failure of the court to charge the law of involuntary manslaughter was not error.
3. The other special assignments of error are without merit. The verdict was amply authorized by the evidence, and the court did not err in overruling the motion for new trial.

Judgment affirmed.


MacIntyre and Gwerry, JJ., concur.